Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered February 14, 2001, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in making its Sandoval ruling (see People v Sandoval, 34 NY2d 371, 374-375), as it struck a proper balance between the probative worth of the evidence and its possible prejudice to the defendant (see People v Forino, 287 AD2d 519, 520; People v Sobers, 272 AD2d 418, 419; People v Dwyer, 243 AD2d 645).
Additionally, the trial court providently exercised its discretion in denying the defendant’s motion for a mistrial based on the complainant’s unsolicited testimony during cross-examination that the defendant “robbed * * * from the other floors” in the building (see People v Ortiz, 54 NY2d 288, 292; People v Caban, 224 AD2d 705). Any prejudice to the defendant that might have resulted from the complainant’s testimony was alleviated as the court directed the jury to disregard the testimony (see People v Santiago, 52 NY2d 865; People v Young, 48 NY2d 995). Florio, J.P., Feuerstein, Friedmann and Rivera, JJ., concur.